DETAILED ACTION
Response to Amendment
The Amendment filed January 5, 2021 has been entered. Claims 1 – 15, 17 – 20 and 22 – 26 are pending in the application with claims 16 and 21 being cancelled and claims 25 and 26 being newly added. Applicant’s remarks and amendment to the claims have overcome the specification and claim objections and 112 rejections set forth in the last Non-Final Action, mailed 10/06/2020.
Claim Objections
Claims 1 – 15, 17 – 20 and 22 – 26 are objected to because of the following informalities. Appropriate correction is required.
In claims 1, 8, 10, 12, 13, 14, 15, 18, 19, 20 and 25: “the first plug-in module” and “the second plug-in module” should read --the first detachable plug-in module-- and --the second detachable plug-in module--.
Claim 4, lines 1-2: “the first or the second” should read --the first or the second detachable--.
Claims 5 and 26, line 3: “the first and the second” should read --the first and the second detachable--.
Claim 6, line 2: “the housing” should read --the housing, and--.
Claims 2 – 15, 17 – 20 and 22 – 24 are objected to for being dependent on claim 1.
Claim 26 is objected to for being dependent on claim 25.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 5 – 11, 17 – 19, 22 – 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first position” in line 3. It is unclear as to whether the claimed position is same or different from “a position” claimed in line 11 of claim 1. It is suggested to amend above limitation as --the position--.
Claim 5 and 26 recites the limitation “at least one wireless communication channel” in line 4. It is unclear as to whether the claimed wireless communication channel is same or different from “at least one wireless communication channel” claimed in lines 11-12 of claim 1 and lines 9-10 of claim 25.
Claim 8 recites the limitation “via a single wireless communication channel” on various instances. It is unclear if this claimed wireless communication channel is same or different from “at least one wireless communication channel” claimed in lines 11-12 of claim 1.
Claim 9 recites the limitation “the transmission coil defines a wireless transmission axis perpendicular to the first slot and the transmission coil defines a wireless transmission axis perpendicular to the second slot” in last two lines. It is unclear 
Claim 22 recites the limitation “the plug-in module” in last three lines. It is unclear if this claimed plug-in module is same or different from the first detachable plug-in module and/or the second detachable plug-in module.
Claims 6 – 11 and 17 – 19 are rejected for being dependent on claim 5.
Claims 23 and 24 are rejected for being dependent on claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 12 – 15, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn et al. (EP 1452739 – herein after Bjorn) in view of Jochen et al. (DE 3342967 – herein after Jochen.
In reference to claim 1, Bjorn teaches a pump assembly (see ¶1 of translation: a pump + electric drive making up the pump assembly) comprising: 
a pump unit (pump, ¶1) having a rotational axis (in view of fig. 2: vertical axis); 
an electrical drive motor (electric drive, ¶1) for driving the pump; 
a housing (made of asserted parts A and B, in fig. A below); and 
a control unit (4+6) for controlling the drive motor (in ¶30), wherein: 
the control unit comprises a main module in the housing (main module being in the terminal box 4 with electronic components such as 48 for control of the pump, see ¶30, last line or ¶24, lines 1-2 and fig. 5), a first detachable plug-in module (6) and a second detachable plug-in module (6, see ¶24: one or more additional modules 6 can be attached to the terminal box 4); 
the main module is fixed to the drive motor and is configured to control the drive motor (in view of fig 2 and ¶24: terminal box with electronic components/main module can be considered to be fixed to the drive motor and has the claimed feature of controlling the drive motor); 
the first plug-in module (6) and the second plug-in module (6) are selectively pluggable into a position (i.e. to communicated with the main module via at least one wireless communication channel (¶8: contactless data communication along with inductive coupling);
the main module is configured to receive a first operating command from the first plug-in module or the second plug-in module or both the first plug-in module and the second plug-in module; 
a second operating command that overrules the first operating command (in view of lines 424-435: connection and disconnection of resistor 70/switch 68 generating the operating commands, wherein the command to connect resistor/switch is a first operating command and the command to disconnect resistor/switch is a second operating command; also see examiner’s detailed explanation with respect to first and second operating commands in “response to arguments” section below).

    PNG
    media_image1.png
    768
    779
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Bjorn to show claim interpretation.
Bjorn remains silent on
However, Jochen teaches a similar circulation pump unit with an impeller (page 2 of translation, lines 52-53).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic pump unit as taught by Bjorn with a pump unit having an impeller as taught by Jochen in order to obtain the predictable result of pumping the desired fluid from one location to another. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 2, Bjorn teaches the pump assembly, wherein the position is defined by a slot (10, in fig. 2) in the housing.
In reference to claim 3, Bjorn teaches the pump assembly, wherein the slot extends (in radial direction) essentially perpendicular to the rotational axis (which is in vertical direction in view of fig. 2).
In reference to claim 4, Bjorn teaches the pump assembly, wherein a surface of the first or the second plug-in module forms a surface of the housing when the first or second plug-in module, respectively, is plugged into the first position (feature that would be present once additional module(s) 6 is coupled with terminal box 4 in fig.2).
In reference to claim 12, Bjorn teaches the pump assembly, wherein the first plug-in module (6) or the second plug-in module (6) or both the first plug-in module and the second plug-in module comprise at least one module selected from the group consisting of: a Bluetooth communication module (condition 1); a near field communication (NFC) module (condition 2); a radio-frequency identification (RFID) an infrared module (condition 4); an IEEE 802.11b direct sequence module (condition 5); a wireless power transfer (WPT) module (condition 6); a capacitive coupling module (condition 7); an inductive coupling module (condition 8), a sensor module (condition 9); a pump programming module (condition 10); a debugging module (condition 11); an updating module (condition 12); a display module (condition 13); and a user input module (condition 14) [conditions 4 and 8 is/are met: in view of ¶6, ¶7 and ¶9].
In reference to claim 13, Bjorn teaches the pump assembly, wherein the first plug-in module and the second plug-in module differ from each other in at least one comprised module (in view of ¶24 and ¶27: the choice of plug-in module could depend upon on intended use or customer requirement).
In reference to claim 14, Bjorn teaches the pump assembly, wherein the first plug-in module (6) comprises or the second plug-in module (6) comprises or both the first plug-in module and the second plug-in module comprise a transmission coil (coil 54, in fig. 5 or fig. 6 and ¶32) for both receiving electrical power inductively and communicating wirelessly.
In reference to claim 15, Bjorn teaches the pump assembly, wherein the transmission coil of the first plug-in module is essentially identical to the transmission coil of the second plug-in module (fig. 5 and 6 shows two different embodiments of the modules 6; it can been seen that both have coils 54 that are identical).
In reference to claim 20, Bjorn teaches the pump assembly, wherein: the first plug-in module comprises or the second plug-in module comprises or both the first 
In reference to claim 25, see rejection of claim 1 above since it discloses features similar to those found in claim 1 above, but in slightly different language.
Allowable Subject Matter
Claims 5 – 11, 17 – 19, 22 – 24 and 26 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts found were Schmidt, Josef (US 2009/0257200), Jochen et al. (DE 3342967), Greitzke et al. EP (0355255) and Dudel et al. (US 2004/0117106).
In regards to claims 5 and 26, the prior arts on record alone or in combination fails to teach a pump assembly in which the plug-in modules are selectively pluggable into two different positions. None of the prior arts on record shows the pump assembly with two slots allowing the plug-in modules to pluggable in two different positions.

In regards to claim 22, the prior arts on record alone or in combination fails to teach the pump assembly, “wherein the plug-in module is configured to provide said functionality only to the main module of the pump assembly that the plug-in module communicates with for the first time.”
Claims 23 and 24 are objected to for being dependent on claim 22.
Response to Arguments
The arguments filed January 5, 2021 have been fully considered but they are not found to be persuasive.
In response to applicant's argument (on page 12):
The cited disclosure of Bjorn states that the resistor is connected to or disconnected from the circuit downstream of the rectifier (56), thus switching load on and off in this downstream circuit. The command of “switching load on” can be considered to be a first operating command and “switching load off” can be considered to be a second operating command, wherein the load being the motor of the pump (one command overruling another command depending on a user’s decision). See lines 331-334 disclosing a simple example where the additional module 6 is designed as an energy supply unit for the pump. See ¶23 in the translation copy, where it is disclosed that the terminal box 4 contains the required control or control electronics and the connection terminals for driving the pump. See ¶24 in the translation copy, where it is disclosed that one or more additional modules 6 can be attached to the terminal box 4, which, for example, can contain further electronic components for controlling the pump. In this case, a first operating command can be considered to a command to provide the voltage to the 
Also see ¶8 in the translation copy, where it is disclosed that by means of the communication device (present in both the pump and additional module 6), for example, data on operating states, control commands and/or diagnostic signals can be transmitted from the pump to the additional module or also from the additional module to the pump. In this case, 1st control command being a first operating command and 2nd control command being a second operating command (one command overruling another command depending on user’s decision).
In response to applicant's argument (on page 13) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Bjorn et al. teaches the opposite of the present invention, mainly that the additional module 6 must be plugged in to control the terminal box 4. The pump unit of the present invention is operable independently from the detachable plug-in modules” or “The core functionality of the main module of the present invention, i.e. the motor control for the desired pumping performance, may be improved, augmented, updated or changed by certain plug-in modules, but may not depend on such a plug-in module being plugged in”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746